IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-041-CR



EX PARTE:  VODNEY MILLER,

	APPELLANT



 


FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 7446-B, HONORABLE DAN R. BECK, JUDGE PRESIDING

 


	Applicant filed an application for writ of habeas corpus in the trial court seeking
reduction of bail.  The court denied relief and applicant appealed.
	It has been brought to our attention that applicant has been found not guilty of the
charge pending against him in this cause and released from jail.  Therefore, applicant's
contentions relative to reduction of bail are moot.
	The appeal is hereby dismissed.


  
					Tom G. Davis, Justice
{Before Chief Justice Carroll, Justices Jones and Davis*]
Appeal Dismissed
Filed:  August 12, 1992
[Do Not Publish]

*	Before Tom G. Davis, Judge (retired), Court of Criminal Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (1988).